Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                            Exhibit A Page 1 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                            Exhibit A Page 2 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                            Exhibit A Page 3 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                            Exhibit A Page 4 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                            Exhibit A Page 5 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                            Exhibit A Page 6 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                            Exhibit A Page 7 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                            Exhibit A Page 8 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                            Exhibit A Page 9 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 10 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 11 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 12 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 13 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 14 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 15 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 16 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 17 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 18 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 19 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 20 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 21 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 22 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 23 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 24 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 25 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 26 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 27 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 28 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 29 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 30 of 31
Case 20-62169-lrc   Doc 21-1 Filed 03/12/20 Entered 03/12/20 18:01:39   Desc
                           Exhibit A Page 31 of 31
